DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 (and respective dependent claims) is objected to because of the following informalities: in lines 2-4, “An”, “A”, and “A” should respectively be changed to --an--, --a--, and --a--.  The dependent claims inherit the objection from their parent claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, said claims are being disclosed as being dependent on themselves, rendering the claims vague and indefinite.  For purpose of examination, it was presumed claim 8 was intended to be dependent from claim 6 and claim 10 was intended to be dependent from claim 9, in which “alternative objective lenses” and “alternative relay lenses” were respectively claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda (US 2006/0138873 A1).
In regard to claim 13, Yasuda discloses an optical system exchangeable between macro and wide angle perspective lenses (page 8, section [0081]).  Regarding the limitation wherein said system being exchangeable “in water for underwater photography and cinematography,” applicant merely sets forth a recitation of the intended use of the claimed invention.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate that claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the prior art structure is capable of performing the intended use (e.g. said camera were utilized in a submersible watercraft), it anticipates the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier (US 2009/0168163 A1) in view of Lai (US 2015/0124341 A1).
In regard to claim 1, Frazier discloses a conversion lens (page 7, sections [0111-0112], Figure 7) comprising; an objective lens within a waterproof objective lens housing (Figure 7, “1770, 1772”); a relay lens within a waterproof relay lens housing (Figure 7, “1767, 1772, 1768”); and a focusing unit within a waterproof focusing unit housing (Figure 7, “1780”), the objective lens housing (Figure 7, “1772”), relay lens housing (Figure 7, “1768”) and focusing unit housing (Figure 7, “1780”) being sequentially connectable one to the other and the focusing unit being connectable in use to a lens port forming part of or connectable to an underwater camera housing (page 7, section [0111], re: waterproof so as to be submersible), but doesn’t specifically disclose wherein the construction being such that, in use underwater, water may be present within any one or more of the connections.
Within the same field of endeavor, Lai teaches that it is desirable for water to be present within any one or more connections of a conversion lens when in use underwater for the purpose of taking into account the refractive index of seawater to maximize magnification and optical performance and to provide ample working distance between the photographer and the object (page 2, section [0032] & page 3, section [0044], Figure 4, “14”).
Regarding claim 3, Frazier discloses wherein a bayonet connection system is used (page 6, section [0100]).
Regarding claim 3, Frazier discloses wherein the objective lens is formed by a plurality of individual lenses (Figure 7, “1770”).
Regarding claim 4, Frazier discloses wherein the relay lens is formed by a plurality of individual lenses (page 2, section [0029]).
Regarding claim 5, Frazier in view of Lai discloses as set forth above, but does not specifically disclose wherein the focusing unit is formed by a plurality of individual lenses.  It would have been an obvious matter of design choice for the focusing unit to comprise a plurality of lenses, since applicant has not disclosed that multiple lenses solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a single or multiple lenses as long as the required focal length condition is satisfied.
Regarding claim 6, Frazier discloses wherein alternative objective lenses are provided (page 6, section [0099], Figure 6, “1630, 1660”).
Regarding claim 7, Frazier discloses wherein the lens port contains a macro lens (page 3, section [0076], Figure 1, “1160”).
Regarding claim 8, Frazier discloses wherein the overall length of the alternative objective lenses and the housings within which the objective lenses are provided are of different lengths (Figure 6, “1630, 1660’).
Regarding claim 9, Frazier discloses wherein alternative relay lenses may be provided (page 6, section [0099], Figure 6, “1630, 1660”).
Regarding claim 10, Frazier discloses wherein the overall length of the alternative relay lenses and the housings within which the relay lenses are provided are of different lengths (Figure 6, “1630, 1660”).
Regarding claim 11, Frazier discloses wherein the objective lens is a wide angle lens (page 5, section [0085]).
Regarding claim 12, Frazier discloses said conversion lens mounted on an underwater camera housing or an underwater macro lens port (page 7, section [0111]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 6, 2022